Motion Granted and Order filed February 28, 2017




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-16-00953-CR
                                    ____________

                           MATTHEW MILTON, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 183rd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1421178


                                         ORDER

       Appellant’s court-appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. Appellant filed a motion to review the record to
prepare a pro se brief. See Anders v. California, 386 U.S. 738 (1967); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969). The motion is granted.

       Accordingly, we hereby direct the Judge of the 183rd District Court to afford
appellant an opportunity to view the trial record in accordance with local procedure; that
the clerk of that court furnish the record to appellant on or before March 15, 2017; that the
clerk of that court certify to this court the date on which delivery of the record to appellant
is made; and that appellant file his pro se brief with this court within thirty days of that
date.



                                       PER CURIAM




                                              2